                         Case 1:19-cv-04074-VEC Document 97 Filed 04/17/20 Page 1 of 1

               LEVI&KORSINSKY LLP                                                              1101 30th Street NW, Suite 115
                                                                                               Washington, DC 20007
                                                                                               T: 202-524-4290
                                                                                               F: 202-333-2121
                                                                                               www.zlk.com


      MEMO ENDORSED                                       April 16, 2020
                                                                                               Adam M. Apton
                                                                                               aapton@zlk.com


                                                                                   USDC SDNY
               VIA CM/ECF                                                          DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                The Honorable Valerie E. Caproni                                   DATE FILED: 4/17/2020
                Thurgood Marshall United States Courthouse
                40 Foley Square
                New York, NY 10007

                      Re:     Grablis v. OneCoin Ltd. et. al., Case No. 1:19-cv-4074

               Dear Judge Caproni:

                      We write on behalf of Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis
               (together, “Plaintiffs”) in the above-captioned matter (the “Action”). Earlier this afternoon, we
               responded to the Court’s Order to Show Cause dated April 10, 2020 (ECF No. 91) explaining
               why the Court should not dismiss this action for failure to prosecute. In pertinent part, Plaintiffs
               have invested a significant amount of time and effort into this Action, completed service on all
               remaining defendants at this time, and are prepared to proceed with the litigation expeditiously.

                      Provided that the Court allows Plaintiffs to proceed with this matter, Plaintiffs
               respectfully request that the stay currently in place in this Action be lifted and that the Court
               schedule a telephonic conference to discuss next steps.

                      Counsel for Plaintiffs are available at the Court’s convenience.
                                                                                          SO ORDERED.
         cc:       All Counsel of Record (via CM/ECF)         Respectfully submitted,

                                                                  s/ Adam M. Apton                                    4/17/2020
                                                                   Adam M. Apton
                                                                                          HON. VALERIE CAPRONI
                                                                                          UNITED STATES DISTRICT JUDGE
WHEREAS on August 23, 2019, the Court stayed this proceeding until all Defendants have been served and ordered that
"[o]nce all Defendants have been served and Lead Plaintiff has posted proof of such service on ECF, Lead Plaintiff must
so notify the Court by letter, which anticipates scheduling a conference to discuss next steps" (Dkt. 46);

WHEREAS on April 10, 2020, the Court ordered Lead Plaintiff to show cause why this case should not be dismissed for
failure to prosecute (Dkt. 91);

WHEREAS Lead Plaintiff has shown cause why this case should continue and has served all remaining Defendants;

IT IS HEREBY ORDERED that a teleconference to discuss next steps is tentatively scheduled for May 1, 2020, at
11:00 a.m. (Dial-in: (888) 363-4749 // Access code: 3121171# // Security code: 4074#). The parties must submit a joint
letter no later than April 27, 2020, proposing next steps and stating whether they believe a teleconference is necessary at
all. In this joint letter, Defendants must state whether they object to lifting the stay on this case and why.
